DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-6, 13-16, and 19-28 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 111(a) filing that claims benefit under 35 USC 119(e) to US provisional application No. 62/770,692 filed on 21 Nov. 2018.

Information Disclosure Statement
An information disclosure statement (IDS) has not been filed with the instant application.

Claim Objections
Claims 1, 13, and 19 objected to because of the following informalities:  In claim 1, the first occurrence of “PET-CT” should be “positron emission tomography-computed tomography (PET-CT)”.  In claim 13, the first occurrence of “AML” should be “acute myeloid leukemia (AML)”.  In claim 19, the first occurrences of AML, EMD, PET-CT, and fTMI should be “acute myeloid leukemia (AML)”, “extramedullary disease (EMD)”, “positron emission tomography-computed tomography (PET-CT)”, and “functional total marrow irradiation (fTMI)”.    Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 3-4, 6, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2015/089344 A1; published 18 Jun. 2015; see attached 892).

Yu et al. teach anti-CD33 antibodies and immunoconjugates (see title).  Yu et al. teach that most studies for AML have focused on CD33.  There is a need in the art for safe and effective agents that target CD33 for diagnosis and treatment of CD33-associated conditions such as cancer (see [0003]-[0004]).  Yu et al. teach methods and compositions for diagnostics and detection.  An anti-CD33 antibody is used in vivo to detect e.g., by in vivo imaging, a CD33-positron cancer in a subject, e.g., for the purposes of diagnosing, prognosing, or staging cancer, determining the appropriate course of therapy, or monitoring response of a cancer to therapy.  One method known in the art for in vivo detection is immune-PET.  In certain embodiments, the labeled anti-CD33 antibody comprises an anti-CD33 antibody conjugated to a positron emitter such as 64Cu.  Exemplary disorders that may be diagnosed or detected include CD33-positive AML (see [0422]-[0427], claim 48).  Yu et al. teach intravenous administration (see [0445]).  Yu et al. teach metal chelating agents (see [0408]).
Yu et al. do not expressly disclose in vivo detecting acute myeloid leukemia (AML) or determining heterogenicity in the spatial distribution in a subject comprising administering to the subject an effective dose of radioactive isotope-labeled anti-CD33 antibody; and detecting CD33-PET-CT signal in tissue or organ of the subject, thereby to determine the presence of the AML cancer cells or determine the heterogenicity in the spatial resolution of AML.  Yu et al. do not expressly disclose
However, it would have been obvious to a person ordinary skill in the art before the effective filing date to modify the method of Yu et al. (methods for diagnosis and treatment of CD33-associated conditions such as C33-positive AML) by administering to a subject an effective dose of optionally chelated radioactive isotope labeled anti-CD33 antibody, such as 64Cu-anti-CD33, exposing the subject to PET-CT; and detecting CD33-PET-CT signal in cancer .

Claims 1, 3-4, 6, 13, 15-16, 19-21, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2015/089344 A1; published 18 Jun. 2015; see attached 892), in view of Magome et al. (Int. J. Radiation Oncol. Biol. Phys.; published 29 Jun. 2016; see attached 892).
Yu et al. teach as discussed above.
Yu et al. do not further teach treating AML in a subject by further administering fTMI therapy to the subject based on the distribution of the CD33+ PET-CT signal wherein the tissue with higher intensity of the CD33+ PET-CT signal receives a higher dose of the fTMI therapy than the tissue with lower tissue with a lower intensity of the CD33+ PET-CT signal.  Yu et al. do not further disclose administering to the subject a chemotherapy before or after the fTMI therapy.
Magome et al. teach evaluation of functional marrow irradiation based on skeletal marrow composition obtained using dual-energy computed tomography (see title).  Magome et al. teach that dose escalation of TBI as produced decreased rates of relapse in patients with leukemia (see pg. 680).  Magome et al. teach that clinical studies of TMI with adjustment of dose continue to be examined extensively with the goal of improving the survival of patients with high-risk leukemia and other hematologic disease by reducing relapse and toxicity.  DECT imaging guidance is expected to facilitate multitarget differential radiation delivery to the specific marrow composition and to reduce critical organ toxicity and preserve bone marrow (see pg. 684).  Magome et al. teach that in the future FLT PET/DECT imaging could help assessing disease activity distribution (with potentially associated with higher relapse) and association with 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Yu et al. by further administering fTMI therapy to the subject based on the distribution of the CD33+ PET-CT signal, wherein the tissue with a higher intensity of the CD33+ PET-CT signal receives a higher dose or longer exposure of the fTMI therapy that the tissue with lower intensity of the CD33+ PET-CT signal optionally so the vital organs or tissue having no CD33+ PET-CT does not receive any fTMI therapy as taught by Magome et al. because it would advantageously enable reduced relapse and toxicity to healthy organs and tissue.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the method of Yu et al. by further administering to the administering the TMI therapy as taught by Magome et al. because nearly all high risk/relapsed patients have chemotherapy.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the method of Yu et al. by further transplanting bone .

Claims 1-6, 13-16, 19-21, and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2015/089344 A1; published 18 Jun. 2015; see attached 892), in view of Magome et al. (Int. J. Radiation Oncol. Biol. Phys.; published 29 Jun. 2016; see attached 892), in further view of Yazaki et al. (US 2018/0221512 A1; published 9 Aug. 2018; see attached 892).
Yu et al. teach as discussed above.
Yu et al. do not further teach that the PET-CT that the PET-CT scanning is carried out at up to about 48 h after administration of the labeled anti-CD33 antibody.  Yu et al. do not further disclose a chelating agent that is DOTA.
Magome et al. teach as discussed above.
Yazaki et al. teach NIR-conjugated tumor-specific antibodies and uses thereof (see title).  Yazaki et al. teach that the time points of scanning depend on the antibody fluorophore conjugate tumor targeting, pharmacokinetics and blood clearance properties.  For example, the subject is scanned within 120 hours of administration of the conjugate (see [0006]).  Yazaki et al. disclose 64Cu-DOTA-MA5 antibody (see [0024], [0037], example 7).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Yu et al. so that the PET-CT scanning is carried out about up to about 48 hours after administration of the labeled anti-CD33 antibody as taught by Yazaki et al. because it would advantageously enable achieve optimal CD33+ signal based on the pharmacokinetics and clearance of the labeled antibody conjugate.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the method of Yu et al. by further using DOTA as a chelating agent as taught by Yazaki et al. because it would advantageously enable complexing the PET isotope such as 64Cu to the antibody.


Claims 1, 3-4, 6, 13, 15-16, 19-23, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2015/089344 A1; published 18 Jun. 2015; see attached 892), in view of Magome et al. (Int. J. Radiation Oncol. Biol. Phys.; published 29 Jun. 2016; see attached 892), in further view of Jillella et al. (Bone Marrow Transplany; published 1999; see attached 892).
Yu et al. teach as discussed above.
Yu et al. do not further teach that the combination of fTMI therapy and the chemotherapy results in a reduced dose and/or intensity of the fTMI therapy or the chemotherapy comparing to each of the therapies alone.  Yu et al. do not further teach that the chemotherapy is Ara-C.
Magome et al. teach as discussed above.  Magome et al. teach that chemotherapy may also affect dose sensitivity (see pg. 686)
Jillella et al. teach cyclophosphamide, cytosine arabinoside and TBI as a conditioning regimen for allogenic bone marrow transplantation in patients with leukemia (see title).  Jillella et al. teach cyclophosphosphamide, ara-C and TBI is a safe and effective myeloablative regimen for patients with leukemia.  The overall relapse rate in our study was 7% with a median follow-up of 28 months and appears to be lower than relapse rates reported in other series. This is probably due to the added antileukemic effect of ara-C.  84 patients treated with a lower dose of ara-C in combination with TbI and cyclophosphamide and showed a relapse rate of 10% (see abstract; pg. 1099).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the method of Yu et al. by further administering araC as chemotherapy as taught by Jillela et al. because it would advantageously enable safe and effective therapy for patients with AML.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Yu et al. so that the combination 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618